 
Exhibit 10.1
 
SECURITIES PURCHASE AGREEMENT
 
This Securities Purchase Agreement (this “Agreement”) is dated as of March 3,
2006, between RegeneRx Biopharmaceuticals, Inc., a Delaware corporation (the
“Company”), and each purchaser identified on the signature pages hereto (each,
including its successors and assigns, a “Purchaser” and collectively the
“Purchasers”).
 
WHEREAS, subject to the terms and conditions set forth in this Agreement, the
Company desires to issue and sell to each Purchaser, and the Purchasers,
severally and not jointly, desire to purchase from the Company, shares of Common
Stock and Warrants as set forth herein on the Closing Date (as defined herein)
pursuant to an effective Registration Statement on Form S-3, Commission File No.
333-125861.
 
NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and each Purchaser agree
as follows:
 
ARTICLE I.
DEFINITIONS
 
1.1       Definitions. In addition to the terms defined elsewhere in this
Agreement, for all purposes of this Agreement, the following terms have the
meanings indicated in this Section 1.1:
 
“Action” shall have the meaning ascribed to such term in Section 3.1(j).
 
“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person as such terms are used in and construed under Rule 144. With respect to a
Purchaser, any investment fund or managed account that is managed on a
discretionary basis by the same investment manager as such Purchaser will be
deemed to be an Affiliate of such Purchaser.
 
“Business Day” means any day except Saturday, Sunday and any day that is a
federal legal holiday or a day on which banking institutions in the State of New
York are authorized or required by law or other governmental action to close.
 
“Closing” means the closing of the purchase and sale of the Shares and the
Warrants pursuant to Section 2.1.
 
“Closing Date” means the later of (i) the third (3rd) Trading Day; (ii) upon the
approval by the American Stock Exchange for the listing of the Shares; or (iii)
upon the approval by the Corporate Financing Department of the National
Association of Securities Dealers, in each case following the date of this
Agreement.
 
“Commission” means the United States Securities and Exchange Commission.
 
“Common Stock” means the common stock of the Company, par value $0.001 per
share, and any securities into which such common stock may hereafter be
reclassified.
 

--------------------------------------------------------------------------------


 
“Common Stock Equivalents” means any securities of the Company which would
entitle the holder thereof to acquire at any time Common Stock, including,
without limitation, any debt, preferred stock, rights, options, warrants or
other instrument that is at any time convertible into or exercisable or
exchangeable for, or otherwise entitles the holder thereof to receive, Common
Stock.
 
“Company Counsel” means Patton Boggs LLP.
 
“Effective Date” means the date that the Registration Statement was first
declared effective by the Commission.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
 
“Intellectual Property Rights” shall have the meaning ascribed to such term in
Section 3.1(p).
 
“Liens” means a lien, charge, security interest, encumbrance, right of first
refusal, preemptive right or other restriction.
 
“Material Adverse Effect” shall have the meaning ascribed to such term in
Section 3.1(b).
 
“Material Permits” shall have the meaning ascribed to such term in Section
3.1(m).
 
“Per Share Purchase Price” equals $2.81, subject to adjustment for reverse and
forward stock splits, stock dividends, stock combinations and other similar
transactions of the Common Stock that occur after the date of this Agreement and
prior to the Closing.
 
“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.
 
“Registration Statement” means the registration statement on Form S-3 of the
Company, (Commission File No. 333-125861) covering the sale by the Company to
the Purchasers of the Shares, the Warrants and the Warrant Shares, and shall
include the prospectus included therein and any prospectus supplement delivered
to the Purchasers in connection with the transactions contemplated by this
Agreement.
 
“Required Approvals” shall have the meaning ascribed to such term in Section
3.1(e).
 
“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such rule.
 
“SEC Reports” shall have the meaning ascribed to such term in Section 3.1(h).
 
2

--------------------------------------------------------------------------------


 
“Securities Act” means the Securities Act of 1933, as amended.
 
“Shares” means the shares of Common Stock issued or issuable to each Purchaser
pursuant to this Agreement, including, but not limited to the Warrant Shares.
 
“Short Sale” means, all “short sales” as defined in Rule 3b-3 of the Exchange
Act. 
 
“Subscription Amount” means, as to each Purchaser, the amounts set forth below
such Purchaser’s signature block on the signature page hereto, in United States
dollars and in immediately available funds.
 
“Subsidiary” means any “significant subsidiary” as defined in Rule 1-02(w) of
the Regulation S-X promulgated by the Commission under the Exchange Act.
 
“Trading Day” means (i) a day on which the Common Stock is traded on a Trading
Market (other than the OTC Bulletin Board), or (ii) if the Common Stock is not
listed on a Trading Market (other than the OTC Bulletin Board), a day on which
the Common Stock is traded in the over-the-counter market, as reported by the
OTC Bulletin Board, or (iii) if the Common Stock is not quoted on the OTC
Bulletin Board, a day on which the Common Stock is quoted in the
over-the-counter market as reported by the National Quotation Bureau
Incorporated (or any similar organization or agency succeeding to its functions
of reporting prices); provided that in the event that the Common Stock is not
listed or quoted as set forth in (i), (ii) and (iii) hereof, then Trading Day
shall mean a Business Day.
 
“Trading Market” means whichever of the New York Stock Exchange, the American
Stock Exchange, the NASDAQ National Market, the NASDAQ Capital Market or OTC
Bulletin Board on which the Common Stock is listed or quoted for trading on the
date in question.
 
“Transaction Documents” means this Agreement, the Warrants and any other
instruments, documents or agreements executed or delivered in connection with
the transactions contemplated hereunder, including, without limitation, the
Registration Statement.
 
“Warrants” means the Common Stock Purchase Warrants, in the form of Exhibit A,
delivered to the Purchasers at the Closing in accordance with Section 2.2(a)(ii)
hereof, which warrants shall be exercisable immediately upon issuance for a term
of five years commencing six months after the Closing Date and have an exercise
price equal to $4.06, subject to adjustment as provided therein.
 
“Warrant Shares” means the shares of Common Stock issuable upon exercise of the
Warrants.
 
3

--------------------------------------------------------------------------------


 
ARTICLE II.
PURCHASE AND SALE
 
2.1       Closing. On the Closing Date, each Purchaser shall purchase from the
Company, severally and not jointly with the other Purchasers, and the Company
shall issue and sell to each Purchaser, a number of Shares equal to such
Purchaser’s Subscription Amount divided by the Per Share Purchase Price together
with a number of Warrants equal to 35.00% of such number of Shares, rounded down
to the nearest share. Upon satisfaction of the conditions set forth in Section
2.3, the Closing shall occur telephonically or at such location as the parties
shall mutually agree.
 
2.2       Deliveries.
 
(a)       On the Closing Date, the Company shall deliver or cause to be
delivered to each Purchaser the following:
 
(i)       via the Depository Trust Company’s Deposit Withdrawal Agent Commission
system, the number of Shares equal to such Purchaser’s Subscription Amount
divided by the Per Share Purchase Price, in accordance with each such
Purchaser’s written delivery instructions;
 
(ii)       within three Business Days of the Closing Date, a Warrant, registered
in the name of such Purchaser, pursuant to which such Purchaser shall have the
right to acquire up to the number of shares of Common Stock equal to 35.00% of
the Shares, rounded down to the nearest share, to be issued to such Purchaser at
the Closing;
 
(iii)       any prospectus and prospectus supplement as required under the
Securities Act; and
 
(iv)       a legal opinion of Company Counsel, in the form of Exhibit B attached
hereto, addressed to the Purchasers and providing that RBC Capital Markets
Corporation (“RBC”) and each of the Purchasers are entitled to rely thereon.
 
(b)       On the Closing Date, each Purchaser shall deliver or cause to be
delivered to the Company such Purchaser’s Subscription Amount by wire transfer
to the account as specified in writing by the Company.
 
(c)       On the Closing Date, the Company shall cause the prospectus supplement
delivered by the Company in connection herewith to be filed with the Commission
via the EDGAR system.
 
4

--------------------------------------------------------------------------------


 
2.3       Closing Conditions. 
 
(a)       The obligations of the Company hereunder in connection with the
Closing are subject to the following conditions being met:
 
(i)       all representations and warranties of the Purchasers contained herein
were true and correct on the date hereof and shall remain true and correct as of
the Closing Date;
 
(ii)      all obligations, covenants and agreements of the Purchasers required
to be performed at or prior to the Closing Date shall have been performed; and
 
(iii)     the delivery by each Purchaser of such Purchaser’s Subscription Amount
in accordance with Section 2.2(b) of this Agreement.
 
(b)       The respective obligations of the Purchasers hereunder in connection
with the Closing are subject to the following conditions being met or waived in
writing by each Purchaser:
 
(i)       all representations and warranties of the Company contained herein
were true and correct on the date hereof and shall remain true and correct as of
the Closing Date;
 
(ii)      all obligations, covenants and agreements of the Company required to
be performed at or prior to the Closing Date shall have been performed;
 
(iii)     the delivery by the Company of the items set forth in Section 2.2(a)
of this Agreement;
 
(iv)     there shall have been no Material Adverse Effect with respect to the
Company since the date hereof;
 
(v)      the Registration Statement shall be effective and available for the
issuance and sale of the Shares, the Warrants and the Warrant Shares hereunder;
 
(vi)     a signed letter from Reznick Group, PC, addressed to the Purchasers and
dated, respectively, the date of this Agreement and the Closing Date, in form
and substance reasonably satisfactory to RBC containing statements and
information of the type ordinarily included in accountants’ “comfort letters”
with respect to the financial statements and certain financial information
contained (directly or via incorporation by reference) in the Registration
Statement;
 
(vii)    no order preventing or suspending the use of any prospectus or
prospectus supplement shall have been or shall be in effect and no order
suspending the effectiveness of the Registration Statement shall be in effect
and no proceedings for such purpose shall be pending before or threatened by the
 
5

--------------------------------------------------------------------------------


 
Commission, and any requests for additional information on the part of the
Commission (to be included in the Registration Statement or the prospectus or
prospectus supplement or otherwise) shall have been complied with to the
satisfaction of the Commission and the Purchasers; and
 
(viii)   from the date hereof to the Closing Date, trading in the Common Stock
shall not have been suspended by the Commission and, at any time prior to the
Closing Date, trading in securities generally as reported by Bloomberg Financial
Markets shall not have been suspended or limited, or minimum prices shall not
have been established on securities whose trades are reported by such service,
or on any Trading Market, nor shall a banking moratorium have been declared
either by the United States or New York state authorities nor shall there have
occurred any material outbreak or escalation of hostilities or other national or
international calamity of such magnitude in its effect on, or any material
adverse change in, any financial market which, in each case, in the reasonable
judgment of each Purchaser, makes it impracticable or inadvisable to purchase
the Shares at the Closing.
 
ARTICLE III.
REPRESENTATIONS AND WARRANTIES
 
3.1       Representations and Warranties of the Company. The Company represents
and warrants to each Purchaser, except as set forth in the Registration
Statement:
 
(a)       Subsidiaries. The Company has no direct or indirect Subsidiaries.
 
(b)       Organization and Qualification. The Company is duly incorporated or
otherwise organized, validly existing and in good standing under the laws of the
State of Delaware, with the requisite power and authority to own and use its
properties and assets and to carry on its business as currently conducted. The
Company is not in violation or default of any of the provisions of its
certificate of incorporation, bylaws or other organizational or charter
documents, each as amended. The Company is duly qualified to conduct business
and is in good standing as a foreign corporation in each jurisdiction in which
the nature of the business conducted or property owned by it makes such
qualification necessary, except where the failure to be so qualified or in good
standing, as the case may be, could not have or reasonably be expected to result
in, individually or in the aggregate (i) a material adverse effect on the
legality, validity or enforceability of any Transaction Document, (ii) a
material adverse effect on the results of operations, assets, prospects,
business or condition (financial or otherwise) of the Company, or (iii) a
material adverse effect on the Company’s ability to perform in any material
respect on a timely basis its obligations under any Transaction Document (any of
(i), (ii) or (iii), a “Material Adverse Effect”) and no Action has been
instituted in any such jurisdiction revoking, limiting or curtailing or seeking
to revoke, limit or curtail such power and authority or qualification.
 
(c)       Authorization; Enforcement. The Company has the requisite corporate
power and authority to enter into and to consummate the transactions
contemplated by
 
6

--------------------------------------------------------------------------------


 
each of the Transaction Documents and otherwise to carry out its obligations
hereunder and thereunder. The execution and delivery of each of the Transaction
Documents by the Company and the consummation by it of the transactions
contemplated hereby and thereby have been duly authorized by all necessary
action on the part of the Company and no further action is required by the
Company in connection herewith and therewith other than in connection with the
Required Approvals. Each Transaction Document has been (or upon delivery will
have been) duly executed by the Company and, when delivered in accordance with
the terms hereof, will constitute the valid and binding obligation of the
Company enforceable against the Company in accordance with its terms except (i)
as limited by applicable bankruptcy, insolvency, reorganization, moratorium and
other laws of general application affecting enforcement of creditors’ rights
generally and (ii) as limited by laws relating to the availability of specific
performance, injunctive relief or other equitable remedies.
 
(d)       No Conflicts. The execution, delivery and performance of the
Transaction Documents by the Company, the issuance and sale of the Shares and
the Warrants and the Warrant Shares and the consummation by the Company of the
other transactions contemplated hereby and thereby do not and will not (i)
conflict with or violate any provision of the Company’s certificate or articles
of incorporation, bylaws or other organizational or charter documents, or (ii)
conflict with, or constitute a default (or an event that with notice or lapse of
time or both would become a default) under, result in the creation of any Lien
upon any of the properties or assets of the Company, or give to others any
rights of termination, amendment, acceleration or cancellation (with or without
notice, lapse of time or both) of, any agreement, credit facility, debt or other
instrument (evidencing a debt of the Company or otherwise) or other
understanding to which the Company is a party or by which any property or asset
of the Company is bound or affected, or (iii) subject to the Required Approvals,
conflict with or result in a violation of any law, rule, regulation, order,
judgment, injunction, decree or other restriction of the American Stock
Exchange, any court or governmental authority to which the Company is subject,
including without limitation all foreign, federal, state and local laws
applicable to its business and under the Federal Food, Drug, and Cosmetic Act,
21 USC 321 et seq. and all implementing rules and regulations thereunder, or by
which any property or asset of the Company is bound or affected, or (iv)
conflict with or violate the terms of any agreement by which the Company is
bound or to which any property or asset of the Company is bound or affected;
except in the case of each of clauses (ii) and (iii), such as could not have or
reasonably be expected to result in, individually or in the aggregate, a
Material Adverse Effect.
 
(e)       Filings, Consents and Approvals. The Company is not required to obtain
any consent, approval (including, but not limited to, the approval of the
stockholders of the Company), waiver, authorization or order of, give any notice
to, or make any filing or registration with, any court or other federal, state,
local or other governmental authority or other Person in connection with the
execution, delivery and performance by the Company of the Transaction Documents,
other than (i) filings required pursuant to Section 4.1 and Section 4.4, (ii)
filings required in connection with the issuance and listing on the American
Stock Exchange of the Shares and (iii) such filings as are
 
7

--------------------------------------------------------------------------------


 
required to be made under applicable state securities laws (collectively, the
“Required Approvals”).
 
(f)       Issuance of the Shares, Warrants and Warrant Shares; Reservation of
Common Stock. The Shares and the Warrants are duly authorized and, when issued
and paid for in accordance with this Agreement, will be duly and validly issued,
fully paid and nonassessable, free and clear of all Liens. Upon exercise of the
Warrants in accordance with their terms, the Warrant Shares will be validly
issued, fully paid and nonassessable, free and clear of all Liens. The Company
has reserved from its duly authorized capital stock the maximum number of shares
of Common Stock issuable pursuant to this Agreement and the Warrants. The
issuance by the Company of the Shares, the Warrants and the Warrant Shares has
been registered under the Securities Act and all of the Shares, Warrants and
Warrant Shares are freely transferable and tradable by the Purchasers without
restriction. The Registration Statement is effective and available for the
issuance of the Shares and the Warrants, and upon exercise of the Warrants in
accordance with their terms, the Warrant Shares and the Company has not received
any notice that the Commission has issued or intends to issue a stop-order with
respect to the Registration Statement or that the Commission otherwise has
suspended or withdrawn the effectiveness of the Registration Statement, either
temporarily or permanently, or intends or has threatened in writing to do so.
The “Plan of Distribution” section under the Registration Statement permits the
issuance and sale of the Shares, the Warrants and the Warrant Shares hereunder.
Upon receipt of the Shares and making payment for them in accordance with the
terms hereof, the Purchasers will have good and marketable title to such
Purchased Shares and the Shares will be freely tradable on the America Stock
Exchange. As of the date hereof, the Company has reserved a sufficient number of
shares of Common Stock for the purpose of enabling the Company to issue the
Shares and the Warrant Shares pursuant to this Agreement.
 
(g)       Capitalization. The capitalization of the Company is as described in
the Company’s Quarterly Report on Form 10-Q for the quarter ended September 30,
2005 as filed with the Commission. The Company has not issued any capital stock
since such filing other than pursuant to the exercise of employee stock options
under the Company’s stock option plans, the issuance of shares of Common Stock
to employees pursuant to the Company’s employee stock purchase plan and pursuant
to the conversion, exercise or exchange of outstanding Common Stock Equivalents.
No Person has any right of first refusal, preemptive right, registration right,
right of participation, or any similar right to participate in the transactions
contemplated by the Transaction Documents. The issue and sale of the Shares will
not obligate the Company to issue shares of Common Stock or other securities to
any Person (other than the Purchasers) and will not result in a right of any
holder of securities of the Company to adjust the exercise, conversion, exchange
or reset price under such securities. All of the outstanding shares of capital
stock of the Company have been duly authorized and are validly issued, fully
paid and nonassessable, have been issued in compliance with all federal and
state securities laws, and none of such outstanding shares was issued in
violation of any preemptive rights or similar rights to subscribe for or
purchase securities. No further approval or authorization of any stockholder,
the Board of Directors of the Company or any other third party is required for
the issuance and sale of the Shares. Except as disclosed in the SEC Reports,
there are
 
8

--------------------------------------------------------------------------------


 
no stockholders’ agreements, voting agreements or other similar agreements with
respect to the Company’s capital stock to which the Company is a party or, to
the knowledge of the Company, between or among any of the Company’s
stockholders.
 
(h)       SEC Reports; Financial Statements. The Company has filed all reports
required to be filed by it under the Exchange Act, including pursuant to Section
13(a) or 15(d) thereof, for the two years preceding the date hereof (the
foregoing materials, including the exhibits thereto, being collectively referred
to herein as the “SEC Reports”) on a timely basis or has received a valid
extension of such time of filing and has filed any such SEC Reports prior to the
expiration of any such extension. As of their respective dates, the SEC Reports
complied in all material respects with the requirements of the Securities Act
and the Exchange Act and the rules and regulations of the Commission promulgated
thereunder, and none of the SEC Reports, when filed, contained any untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading. The
Registration Statement and any prospectus included therein, including the
prospectus supplement to be filed covering the transactions covered hereby,
comply or will comply, as the case may be, in all material respects with the
requirements of the Securities Act and the Exchange Act and the rules and
regulations of the Commission promulgated thereunder, and none of the
Registration Statement or any such prospectus contain or contained any untrue
statement of a material fact or omits or omitted to state a material fact
required to be stated therein or necessary in order to make the statements
therein, in the case of any prospectus in the light of the circumstances under
which they were made, not misleading. The financial statements of the Company
included in the SEC Reports comply in all material respects with applicable
accounting requirements and the rules and regulations of the Commission with
respect thereto as in effect at the time of filing. Such financial statements
have been prepared in accordance with United States generally accepted
accounting principles applied on a consistent basis during the periods involved
(“GAAP”), except as may be otherwise specified in such financial statements or
the notes thereto and except that unaudited financial statements may not contain
all footnotes required by GAAP, and fairly present in all material respects the
financial position of the Company and its consolidated subsidiaries as of and
for the dates thereof and the results of operations and cash flows for the
periods then ended, subject, in the case of unaudited statements, to normal,
immaterial, year-end audit adjustments.
 
(i)       Material Changes. Since the date of the latest audited financial
statements included within the SEC Reports, except as specifically disclosed in
the SEC Reports, (i) there has been no event, occurrence or development that has
had or that could reasonably be expected to result in a Material Adverse Effect,
(ii) the Company has not incurred any liabilities (contingent or otherwise)
other than (A) trade payables and accrued expenses incurred in the ordinary
course of business consistent with past practice and (B) liabilities not
required to be reflected in the Company’s financial statements pursuant to GAAP
or required to be disclosed in filings made with the Commission, (iii) the
Company has not altered its method of accounting, (iv) the Company has not
declared or made any dividend or distribution of cash or other property to its
stockholders or purchased, redeemed or made any agreements to purchase or redeem
any shares of its capital stock
 
9

--------------------------------------------------------------------------------


 
and (v) the Company has not issued any equity securities to any officer,
director or Affiliate, except pursuant to existing Company stock option plans.
The Company does not have pending before the Commission any request for
confidential treatment of information.
 
(j)       Litigation. There is no action, claim, suit, inquiry, notice of
violation, proceeding or investigation pending or, to the knowledge of the
Company, threatened against or affecting the Company or any of its properties
before or by any court, arbitrator, governmental or administrative agency or
regulatory authority (federal, state, county, local or foreign) (collectively,
an “Action”) which (i) adversely affects or challenges the legality, validity or
enforceability of any of the Transaction Documents or the Shares or (ii) could,
if there were an unfavorable decision, have or reasonably be expected to result
in a Material Adverse Effect. Neither the Company nor any director or officer of
the Company is or has been the subject of any Action involving a claim of
violation of or liability under federal or state securities laws or a claim of
breach of fiduciary duty. There has not been, and to the knowledge of the
Company, there is not pending or contemplated, any investigation by the
Commission involving the Company or any current or former director or officer of
the Company. The Commission has not issued any stop order or other order
suspending the effectiveness of any registration statement filed by the Company
under the Exchange Act or the Securities Act.
 
(k)       Labor Relations. No material labor dispute exists or, to the knowledge
of the Company, is imminent with respect to any of the employees of the Company.
 
(l)       Compliance. The Company (i) is not in default under or in violation of
(and no event has occurred that has not been waived that, with notice or lapse
of time or both, would result in a default by the Company under), nor has the
Company received notice of a claim that it is in default under or that it is in
violation of, any indenture, loan or credit agreement or any other agreement or
instrument to which it is a party or by which it or any of its properties is
bound (whether or not such default or violation has been waived), (ii) is not in
violation of any order of any court, arbitrator or governmental body, or (iii)
is not nor has been in violation of any statute, rule or regulation of any
governmental authority, including without limitation all foreign, federal, state
and local laws applicable to its business and under the Federal Food, Drug, and
Cosmetic Act, 21 USC 321 et seq. and all implementing rules and regulations
thereunder, which violation would have a Material Adverse Effect.
 
(m)       Material Permits. The Company possesses all certificates,
authorizations and permits issued by the appropriate federal, state, local or
foreign regulatory authorities necessary to conduct their respective businesses
as described in the SEC Reports, except where the failure to possess such
permits could not have or reasonably be expected to result in a Material Adverse
Effect (“Material Permits”), and the Company has not received any notice of
Actions relating to the revocation or modification of any Material Permit.
 
(n)       Application of Takeover Protections. The Company and its Board of
Directors have taken all necessary action, if any, to render inapplicable any
control share
 
10

--------------------------------------------------------------------------------


 
acquisition, business combination, poison pill (including any distribution under
a rights agreement) or other similar anti-takeover provision under the Company’s
charter documents or the laws of its state of incorporation that is or could
become applicable to any of the Purchasers as a result of the Purchasers and the
Company fulfilling their obligations or exercising their rights under the
Transaction Documents, including, without limitation, as a result of the
Company’s issuance of the Shares and the Warrrants and the Purchasers’ ownership
of the Shares and the Warrants.
 
(o)       Title to Assets. The Company has good and marketable title in fee
simple to all real property owned by them that is material to its business and
good and marketable title in all personal property owned by the Company that is
material to its business, in each case free and clear of all Liens, except for
Liens as do not materially affect the value of such property and do not
materially interfere with the use made and proposed to be made of such property
by the Company. Any real property and facilities or personal property held under
lease by the Company is held by the Company under valid, subsisting and
enforceable leases of which the Company is in compliance, except as could not,
individually or in the aggregate, have or reasonably be expected to have a
Material Adverse Effect.
 
(p)       Patents and Trademarks. The Company has, or has rights to use, all
patents, patent applications, trademarks, trademark applications, service marks,
trade names, copyrights, licenses and other similar rights necessary or material
for use in connection with its business as described in the SEC Reports and
which the failure to so have could have a Material Adverse Effect (collectively,
the “Intellectual Property Rights”). The Company has not received a written
notice that the Intellectual Property Rights used by the Company violates or
infringes upon the rights of any Person. To the knowledge of the Company, all
such Intellectual Property Rights are enforceable and there is no existing
infringement by another Person of any of the Intellectual Property Rights of
others.
 
(q)       Listing and Maintenance Requirements. The Common Stock is registered
pursuant to Section 12(g) of the Exchange Act, and the Company has taken no
action designed to, or which to its knowledge is likely to have the effect of,
terminating the registration of the Common Stock under the Exchange Act nor has
the Company received any notification that the Commission is contemplating
terminating such registration. The Company has not, in the 12 months preceding
the date hereof, received notice from any Trading Market on which the Common
Stock is or has been listed or quoted to the effect that the Company is not in
compliance with the listing or maintenance requirements of such Trading Market.
The Company is in compliance with all such listing and maintenance requirements.
 
(r)       Disclosure. The Company confirms that, neither the Company nor any
other Person acting on its behalf has provided any of the Purchasers or their
agents or counsel with any information that constitutes or might constitute
material, non-public information except with respect to the transactions
contemplated by the Transaction Documents. The Company understands and confirms
that the Purchasers will rely on the foregoing representations and covenants in
effecting transactions in securities of the
 
11

--------------------------------------------------------------------------------


 
Company. All disclosure provided to the Purchasers regarding the Company, its
business and the transactions contemplated hereby furnished by or on behalf of
the Company with respect to the transactions contemplated hereby and the
representations and warranties made herein are true and correct and do not
contain any untrue statement of a material fact or omit to state any material
fact necessary in order to make the statements made therein, in the light of the
circumstances under which they were made, not misleading. The Company
acknowledges and agrees that no Purchaser makes or has made any representations
or warranties with respect to the transactions contemplated hereby other than
those specifically set forth in Section 3.2 hereof.
 
(s)       No Integrated Offering. Assuming the accuracy of the Purchasers’
representations and warranties set forth in Section 3.2, neither the Company,
nor any of its affiliates, nor any Person acting on its or their behalf has,
directly or indirectly, made any offers or sales of any security or solicited
any offers to buy any security, under circumstances that would, to the knowledge
of the Company, cause the sale of the Shares to be integrated with prior
offerings by the Company for purposes of any applicable stockholder approval
provisions, including, without limitation, under the rules and regulations of
any exchange or automated quotation system on which any of the securities of the
Company are listed or designated.
 
(t)       Acknowledgment Regarding Purchasers’ Purchase of Shares. The Company
acknowledges and agrees that each of the Purchasers is acting solely in the
capacity of an arm's length purchaser with respect to the Transaction Documents
and the transactions contemplated hereby. The Company further acknowledges that
no Purchaser is acting as a financial advisor or fiduciary of the Company (or in
any similar capacity) with respect to this Agreement and the transactions
contemplated hereby and any advice given by any Purchaser or any of their
respective representatives or agents in connection with this Agreement and the
transactions contemplated hereby is merely incidental to the Purchasers’
purchase of the Shares. The Company further represents to each Purchaser that
the Company’s decision to enter into this Agreement has been based solely on the
independent evaluation of the transactions contemplated hereby by the Company
and its representatives.
 
(u)       Acknowledgement Regarding Trading Activity. Anything in this Agreement
or elsewhere herein to the contrary notwithstanding (except for Section 4.7
hereof as to the Purchasers), it is understood and agreed by the Company (i)
that none of the Purchasers or any Person to whom an offer of Shares have been
made (each, an “Offeree”) have been asked to agree, nor has any Purchaser or
Offeree agreed, to desist from purchasing or selling, long and/or short,
securities of the Company, or “derivative” securities based on securities issued
by the Company or to hold the Shares, securities of the Company, or “derivative”
securities based on securities issued by the Company for any specified term;
(ii) that past or future open market or other transactions by any Purchaser or
Offeree, including without limitation, Short Sales or “derivative” transactions,
before or after the closing of this or future private placement transactions,
may negatively impact the market price of the Company’s publicly-traded
securities; (iii) that any Purchaser or Offeree, and counter parties in
“derivative” transactions to which any such Purchaser or Offeree is a party,
directly or indirectly, presently may have a
 
12

--------------------------------------------------------------------------------


 
“short” position in the Common Stock, and (iv) that no Purchaser or Offeree
shall be deemed to have any affiliation with or control over any arm’s length
counter-party in any “derivative” transaction.
 
(v)       Transactions With Affiliates and Employees. None of the officers or
directors of the Company and, to the knowledge of the Company, none of the
employees of the Company is presently a party to any transaction with the
Company (other than for services as employees, officers and directors), that
would be required to be disclosed as of the date hereof in an SEC Report
pursuant to the requirements of Item 404 of Regulation S-K promulgated under the
Securities Act.
 
(w)       Internal Accounting Controls. The Company maintains a system of
internal accounting controls sufficient to provide reasonable assurance that (i)
transactions are executed in accordance with management’s general or specific
authorizations, (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with GAAP and to maintain
asset accountability, (iii) access to assets is permitted only in accordance
with management’s general or specific authorization, and (iv) the recorded
accountability for assets is compared with the existing assets at reasonable
intervals and appropriate action is taken with respect to any differences. The
Company has established disclosure controls and procedures (as defined in
Exchange Act Rules 13a-14 and 15d-14) for the Company and designed such
disclosure controls and procedures to ensure that material information relating
to the Company, including its Subsidiaries, is made known to the certifying
officers by others within those entities, particularly during the period in
which the Company’s Forms 10-K or 10-Q, as the case may be, is being prepared.
The Company’s certifying officers have evaluated the effectiveness of the
Company’s controls and procedures as of the Evaluation Date. The Company
presented in its most recently filed Form 10-K or Form 10-Q the conclusions of
the certifying officers about the effectiveness of the disclosure controls and
procedures based on their evaluations as of the Evaluation Date. Since the
Evaluation Date, there have been no significant changes in the Company’s
internal controls (as described in Item 308(c) of Regulation S-K under the
Exchange Act) or, to the Company’s knowledge, in other factors that could
significantly affect the Company’s internal controls.
 
(x)       Investment Company. The Company is not, and will not after the
consummation of the offering of Shares contemplated by this Agreement be, an
“investment company” or an Affiliate of an “investment company,” within the
meaning of the Investment Company Act of 1940, as amended.
 
(y)       Certain Fees. Except with respect to RBC, no brokerage or finder’s
fees or commissions are or will be payable by the Company to any broker,
financial advisor or consultant, finder, placement agent, investment banker,
bank or other Person with respect to the transactions contemplated by this
Agreement. The Purchasers shall have no obligation with respect to any fees or
with respect to any claims (other than such fees or commissions owed by an
Purchaser pursuant to written agreements executed by such Purchaser which fees
or commissions shall be the sole responsibility of such Purchaser ) made by or
on behalf of other Persons for fees of a type contemplated in this Section
 
13

--------------------------------------------------------------------------------


 
3.1(y) that may be due in connection with the transactions contemplated by this
Agreement.
 
3.2       Representations and Warranties of the Purchasers. Each Purchaser
hereby, for itself and for no other Purchaser, represents and warrants as of the
date hereof and as of the Closing Date to the Company as follows:
 
(a)       Organization; Authority. If the Purchaser is not an individual: (i)
such Purchaser is an entity duly organized, validly existing and in good
standing under the laws of the jurisdiction of its organization with full right,
corporate, limited liability company or partnership power and authority to enter
into and to consummate the transactions contemplated by this Agreement and
otherwise to carry out its obligations hereunder; (ii) the execution, delivery
and performance by such Purchaser of this Agreement have been duly authorized by
all necessary corporate, limited liability company, partnership or similar
action on the part of such Purchaser; (iii) this Agreement has been duly
executed by such Purchaser, and when delivered by such Purchaser in accordance
with the terms hereof, will constitute the valid and legally binding obligation
of such Purchaser, enforceable against it in accordance with its terms, except
(1) as limited by general equitable principles and applicable bankruptcy,
insolvency, reorganization, moratorium and other laws of general application
affecting enforcement of creditors’ rights generally, (2) as limited by laws
relating to the availability of specific performance, injunctive relief or other
equitable remedies and (3) insofar as indemnification and contribution
provisions may be limited by applicable law. If the Purchaser is an individual:
(i) the Purchaser and any spouse of the Purchaser have the legal capacity to
enter into this Agreement; (ii) the Agreement has been duly executed by the
Purchaser and any spouse of the Purchaser; (iii) this Agreement has been duly
executed by such Purchaser, and when delivered by such Purchaser in accordance
with the terms hereof, will constitute the valid and legally binding obligation
of such Purchaser, enforceable against it in accordance with its terms, except
(1) as limited by general equitable principles and applicable bankruptcy,
insolvency, reorganization, moratorium and other laws of general application
affecting enforcement of creditors’ rights generally, (2) as limited by laws
relating to the availability of specific performance, injunctive relief or other
equitable remedies and (3) insofar as indemnification and contribution
provisions may be limited by applicable law.
 
(b)       Distribution. Such Purchaser does not have any agreement or
understanding, directly or indirectly, with any Person to distribute any of the
Shares, Warrants or Warrant Shares. Such Purchaser is not required to be
registered as a broker-dealer under Section 15 of the Exchange Act.
 
(c)       Purchaser Status. The Purchaser is either (i) a Qualified
Institutional Buyer within the meaning of Rule 144A under the Securities Act,
(ii) an “accredited investor” as defined in Rule 501(a) under the Securities Act
or (iii) is organized in a non-United States jurisdiction.
 
(d)       No Trading. Each Purchaser represents and warrants that, except as
otherwise disclosed to the Company in writing, from January 23, 2006 (the
“Discussion
 
14

--------------------------------------------------------------------------------


 
Time”), up through the execution of this Agreement, the Purchaser did not,
directly or indirectly, execute any Short Sales or engage in any other trading
in the Common Stock or any derivative security thereof.
 
The Company acknowledges and agrees that each Purchaser does not make or has not
made any representations or warranties with respect to the transactions
contemplated hereby other than those specifically set forth in this Section 3.2.
 
ARTICLE IV.
OTHER AGREEMENTS OF THE PARTIES
 
4.1       Securities Laws Disclosure; Publicity. The Company shall, by 8:30
a.m., Eastern time, on the second Trading Day following the date hereof, issue a
press release and file a Current Report on Form 8-K which attaches as exhibits
all agreements relating to this transaction, including but not limited to, this
Agreement and the form of Warrant, in each case reasonably acceptable to counsel
to the Purchasers, disclosing the material terms of the transactions
contemplated hereby, and shall file the prospectus supplement delivered by the
Company in connection herewith with the Commission via the EDGAR system on a
timely basis. Notwithstanding the foregoing, the Company shall not publicly
disclose the name of any Purchaser, or include the name of any Purchaser in any
filing with the Commission or any regulatory agency or Trading Market, except as
set forth in the exhibits to be attached to the Form 8-K contemplated above,
without the prior written consent of such Purchaser (such consent not to be
unreasonably withheld), except (i) as required by federal securities law and
(ii) to the extent such disclosure is required by law or Trading Market
regulations, in which case the Company shall provide the Purchasers with prior
notice of such disclosure permitted under subclause (i) or (ii).
 
4.2       Non-Public Information. The Company covenants and agrees that neither
it nor any other Person acting on its behalf will provide any Purchaser or its
agents or counsel with any information that the Company believes constitutes
material non-public information, unless prior thereto such Purchaser shall have
executed a written agreement regarding the confidentiality and use of such
information. The Company understands and confirms that each Purchaser shall be
relying on the foregoing representations in effecting transactions in securities
of the Company.
 
4.3       Indemnification of Purchasers. Subject to the provisions of this
Section 4.3, the Company will indemnify and hold the Purchasers and their
directors, officers, stockholders, partners, members, employees and agents
(each, a “Purchaser Party”) harmless from any and all losses, liabilities,
obligations, claims, contingencies, damages, costs and expenses, including all
judgments, amounts paid in settlements, court costs and reasonable attorneys’
fees and costs of investigation that any such Purchaser Party may suffer or
incur (the “Indemnified Liabilities”) as a result of or relating to (a) any
material breach of any of the representations, warranties, covenants or
agreements made by the Company in this Agreement or in the other Transaction
Documents or (b) any Action brought or made against such Purchaser Party by a
third party (including for these purposes a derivative action brought on behalf
of the Company) and arising out of or resulting from (i) the execution,
delivery, performance or enforcement of the Transaction Documents or any other
certificate, instrument or document contemplated hereby or thereby, (ii) any
transaction financed or to be financed in whole or in part, directly or
indirectly,
 
15

--------------------------------------------------------------------------------


 
with the proceeds of the issuance of the Shares, or (iii) the status of such
Purchaser or holder of the Shares as an investor in the Company. The Company
shall not be liable to any Purchaser under this provision in respect of any
Indemnified Liability if such liability arises out of any misrepresentation by
the Purchaser in Section 3.2 of this Agreement. To the extent that the foregoing
undertaking by the Company may be unenforceable for any reason, the Company
shall make the maximum contribution to the payment and satisfaction of each of
the Indemnified Liabilities which is permissible under applicable law If any
action shall be brought against any Purchaser Party in respect of which
indemnity may be sought pursuant to this Agreement, such Purchaser Party shall
promptly notify the Company in writing, and the Company shall have the right to
assume the defense thereof with counsel of its own choosing. Any Purchaser Party
shall have the right to employ separate counsel in any such action and
participate in the defense thereof, but the fees and expenses of such counsel
shall be at the expense of such Purchaser Party except to the extent that (i)
the employment thereof has been specifically authorized by the Company in
writing, (ii) the Company has failed after a reasonable period of time to assume
such defense and to employ counsel or (iii) in such action there is, in the
reasonable opinion of such separate counsel, a material conflict on any material
issue between the position of the Company and the position of such Purchaser
Party. The Company will not be liable to any Purchaser Party under this Section
4.3 for any settlement by a Purchaser Party effected without the Company’s prior
written consent, which shall not be unreasonably withheld or delayed. 
 
4.4       Reservation and Listing of Common Stock. The Company shall promptly
secure the listing of all of the Shares and the Warrant Shares upon each
national securities exchange and automated quotation system, if any, upon which
the Common Stock is then listed or quoted. The Company hereby agrees to use
commercially reasonable efforts to maintain the listing of the Shares and the
Warrant Shares on a Trading Market. The Company further agrees, if the Company
applies to have the Common Stock traded on any other Trading Market, it will
include in such application all of the Shares and the Warrant Shares and will
take such other action as is necessary to cause all of the Shares and the
Warrant Shares to be listed on such other Trading Market as promptly as
possible. The Company will take all action reasonably necessary to continue the
listing and trading of its Common Stock on a Trading Market and will comply in
all respects with the Company’s reporting, filing and other obligations under
the bylaws or rules of the Trading Market.
 
4.5      Equal Treatment of Purchasers. No consideration shall be offered or
paid to any person to amend or consent to a waiver or modification of any
provision of any of the Transaction Documents unless the same consideration is
also offered to all of the parties to the Transaction Documents. For
clarification purposes, this provision constitutes a separate right granted to
each Purchaser by the Company and negotiated separately by each Purchaser, and
is intended to treat for the Company the Purchasers as a class and shall not in
any way be construed as the Purchasers acting in concert or as a group with
respect to the purchase, disposition or voting of Shares or otherwise.
 
4.6       Approval of Subsequent Equity Sales. The Company shall not issue
shares of Common Stock or Common Stock Equivalents if such issuance would
require stockholder approval of the transactions contemplated by the Transaction
Documents pursuant to Rule 4350 of the NASD Marketplace Rules or any similar
rule of any other Trading Market, unless and until such shareholder approval is
obtained prior to such issuance.
 
16

--------------------------------------------------------------------------------


 
4.7       Trading Limitations and Restrictions on Short Sales. Each Purchaser
represents, warrants, covenants and agrees that from the Discussion Time through
the date hereof, such Purchaser did not, and (b) from the date hereof until the
date the transactions contemplated by this Agreement are first publicly
announced by the Company as described in Section 4.1, such Purchaser will not,
directly or indirectly, trade in the Common Stock or execute or effect (or cause
to be executed or effected) any Short Sale or in the Common Stock. Furthermore,
for the time period set forth in clause (b) above, the Purchaser will not
directly or indirectly sell, offer to sell, solicit offers to buy, dispose of,
loan, pledge or grant any right with respect to shares of Common Stock, except
in compliance with all relevant securities laws and regulations.
 
Notwithstanding the foregoing, no Purchaser makes any representation, warranty
or covenant hereby that it will not engage in Short Sales in the securities of
the Company after the time that the transactions contemplated by this Agreement
are first publicly announced by the Company as described in Section 4.1.
 


 
ARTICLE V.
MISCELLANEOUS
 
5.1       Fees and Expenses. Except as otherwise set forth in this Agreement,
each party shall pay the fees and expenses of its advisers, counsel, accountants
and other experts, if any, and all other expenses incurred by such party
incident to the negotiation, preparation, execution, delivery and performance of
this Agreement. The Company shall pay all stamp and other taxes and duties
levied in connection with the sale of the Shares.
 
5.2       Entire Agreement. The Transaction Documents, together with the
exhibits and schedules thereto, contain the entire understanding of the parties
with respect to the subject matter hereof and supersede all prior agreements and
understandings, oral or written, with respect to such matters, which the parties
acknowledge have been merged into such documents, exhibits and schedules.
 
5.3       Notices. Any and all notices or other communications or deliveries
required or permitted to be provided hereunder shall be in writing and shall be
deemed given and effective on the earliest of (a) the date of transmission, if
such notice or communication is delivered via facsimile at the facsimile number
set forth on the signature pages attached hereto prior to 6:30 p.m. (New York
City time) on a Trading Day, (b) the next Trading Day after the date of
transmission, if such notice or communication is delivered via facsimile at the
facsimile number set forth on the signature pages attached hereto on a day that
is not a Trading Day or later than 6:30 p.m. (New York City time) on any Trading
Day, (c) the second Trading Day following the date of mailing, if sent by U.S.
nationally recognized overnight courier service, or (d) upon actual receipt by
the party to whom such notice is required to be given. The address for such
notices and communications shall be as set forth on the signature pages attached
hereto.
 
5.4       Amendments; Waivers. No provision of this Agreement may be waived or
amended except in a written instrument signed, in the case of an amendment, by
the Company and each Purchaser or, in the case of a waiver, by the party against
whom enforcement of any
 
17

--------------------------------------------------------------------------------


 
such waiver is sought. No waiver of any default with respect to any provision,
condition or requirement of this Agreement shall be deemed to be a continuing
waiver in the future or a waiver of any subsequent default or a waiver of any
other provision, condition or requirement hereof, nor shall any delay or
omission of either party to exercise any right hereunder in any manner impair
the exercise of any such right.
 
5.5       Construction. The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party.
 
5.6       Successors and Assigns. This Agreement shall be binding upon and inure
to the benefit of the parties and their successors and permitted assigns. The
Company may not assign this Agreement or any rights or obligations hereunder
without the prior written consent of each Purchaser. Any Purchaser may assign
any or all of its rights under this Agreement to any Person to whom such
Purchaser assigns or transfers any Shares, provided such transferee agrees in
writing to be bound, with respect to the transferred Shares, by the provisions
hereof that apply to the “Purchasers”.
 
5.7       No Third-Party Beneficiaries. This Agreement is intended for the
benefit of the parties hereto and their respective successors and permitted
assigns and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person, except as otherwise set forth in Section 4.6.
 
5.8       Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of the Transaction Documents shall be governed by
and construed and enforced in accordance with the internal laws of the State of
New York, without regard to the principles of conflicts of law thereof. Each
party hereby irrevocably submits to the exclusive jurisdiction of the state and
federal courts sitting in The City of New York, Borough of Manhattan for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein (including with respect to
the enforcement of any of the Transaction Documents), and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is improper or inconvenient venue for such
proceeding. Each party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof via registered or certified mail or overnight delivery
(with evidence of delivery) to such party at the address in effect for notices
to it under this Agreement and agrees that such service shall constitute good
and sufficient service of process and notice thereof. Nothing contained herein
shall be deemed to limit in any way any right to serve process in any manner
permitted by law. The parties hereby waive all rights to a trial by jury. If
either party shall commence an action or proceeding to enforce any provisions of
the Transaction Documents, then the prevailing party in such action or
proceeding shall be reimbursed by the other party for its attorneys’ fees and
other costs and expenses incurred with the investigation, preparation and
prosecution of such action or proceeding.
 
18

--------------------------------------------------------------------------------


 
5.9       Survival. The representations, warranties, covenants and agreements
contained herein shall survive the Closing and delivery of the Shares and the
Warrants and any exercise of the Warrants through the exercise or expiration of
the Warrants.
 
5.10      Execution. This Agreement may be executed in two or more counterparts,
all of which when taken together shall be considered one and the same agreement
and shall become effective when counterparts have been signed by each party and
delivered to the other party, it being understood that both parties need not
sign the same counterpart. In the event that any signature is delivered by
facsimile transmission, such signature shall create a valid and binding
obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile signature page
were an original thereof.
 
5.11      Severability. If any provision of this Agreement is held to be invalid
or unenforceable in any respect, the validity and enforceability of the
remaining terms and provisions of this Agreement shall not in any way be
affected or impaired thereby and the parties will attempt to agree upon a valid
and enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.
 
5.12      Rescission and Withdrawal Right. Notwithstanding anything to the
contrary contained in (and without limiting any similar provisions of) the
Transaction Documents, whenever any Purchaser exercises a right, election,
demand or option under a Transaction Document and the Company does not timely
perform its related obligations within the periods therein provided, then such
Purchaser may rescind or withdraw, in its sole discretion from time to time upon
written notice to the Company, any relevant notice, demand or election in whole
or in part without prejudice to its future actions and rights.
 
5.13      Replacement of Shares. If any certificate or instrument evidencing any
Shares is mutilated, lost, stolen or destroyed, the Company shall issue or cause
to be issued in exchange and substitution for and upon cancellation thereof, or
in lieu of and substitution therefor, a new certificate or instrument, but only
upon receipt of evidence reasonably satisfactory to the Company of such loss,
theft or destruction and customary and reasonable indemnity, if requested. The
applicants for a new certificate or instrument under such circumstances shall
also pay any reasonable third-party costs associated with the issuance of such
replacement Shares.
 
5.14      Remedies. In addition to being entitled to exercise all rights
provided herein or granted by law, including recovery of damages, each of the
Purchasers and the Company will be entitled to specific performance under the
Transaction Documents. The parties agree that monetary damages may not be
adequate compensation for any loss incurred by reason of any breach of
obligations described in the foregoing sentence and hereby agrees to waive in
any action for specific performance of any such obligation the defense that a
remedy at law would be adequate.
 
5.15      Independent Nature of Purchasers’ Obligations and Rights. The
obligations of each Purchaser under any Transaction Document are several and not
joint with the obligations of any other Purchaser, and no Purchaser shall be
responsible in any way for the performance of the obligations of any other
Purchaser under any Transaction Document. Nothing contained herein or in any
Transaction Document, and no action taken by any Purchaser pursuant thereto,
shall be
 
19

--------------------------------------------------------------------------------


 
deemed to constitute the Purchasers as a partnership, an association, a joint
venture or any other kind of entity, or create a presumption that the Purchasers
are in any way acting in concert or as a group with respect to such obligations
or the transactions contemplated by the Transaction Document. Each Purchaser
shall be entitled to independently protect and enforce its rights, including,
without limitation, the rights arising out of this Agreement or out of the other
Transaction Documents, and it shall not be necessary for any other Purchaser to
be joined as an additional party in any proceeding for such purpose. Each
Purchaser has been represented by its own separate legal counsel in their review
and negotiation of the Transaction Documents. The Company has elected to provide
all Purchasers with the same terms and Transaction Documents for the convenience
of the Company and not because it was required or requested to do so by the
Purchasers.
 
5.16      Acknowledgment Regarding RBC. Each Purchaser acknowledges that RBC is
acting as a placement agent for the Shares being offered hereby and will be
compensated by the Company for acting in such capacity. Each Purchaser further
acknowledges that RBC has acted solely as agent of the Company in connection
with the offering of the Shares by the Company. Each Purchaser further
acknowledges that the provisions of Sections 2.3(b)(vi) and 5.16 are for the
benefit of and may be enforced by RBC.
 
 
(Signature Page Follows)
 
20

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized signatories as of the date first
indicated above.
 
 
Company : RegeneRx Biopharmaceuticals, Inc.
 
Address for Notice:
By: ______________________
Name:
Title:
3 Bethesda Metro Center
Bethesda, Maryland 20814
Attn:
Fax:
 
With a copy to (which shall not constitute notice):
 
Patton Boggs LLP
2550 M Street, NW
Washington, D.C. 20037
Attn: Philip G. Feigen
Fax: (202) 457-6315
 

 
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
SIGNATURE PAGES FOR PURCHASERS FOLLOW]
 
21

--------------------------------------------------------------------------------


 
[NON-INDIVIDUAL PURCHASER SIGNATURE PAGES
TO RGN SECURITIES PURCHASE AGREEMENT]


IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.
 
Name of Purchasing Entity:
Signature of Authorized Signatory of Investing Entity:
Name of Authorized Signatory:
Title of Authorized Signatory:
Email Address of Authorized Entity:
Fax:


Address for Notice of Purchasing Entity:

 
 
 
DWAC Instructions for Common Stock:




Subscription Amount: $
 


[SIGNATURE PAGES CONTINUE]


22

--------------------------------------------------------------------------------



[INDIVIDUAL PURCHASER SIGNATURE PAGES
TO RGN SECURITIES PURCHASE AGREEMENT]


IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.
 
Name of Purchaser:
Signature of Person:
Email Address of Purchasing:
Fax:


Address for Notice of Purchaser:




DWAC Instructions for Common Stock:






Subscription Amount: $




CONSENT OF SPOUSE
 
The undersigned spouse of the Purchaser acknowledges on his or her own behalf
that (i) the undersigned is the spouse of the Purchaser, (ii) the undersigned
has read and understands the foregoing Securities Purchase Agreement, (iii) the
undersigned shall take no action at any time to hinder operation of the
Agreement on the Shares or the undersigned’s interest therein, and (iv) the
undersigned appoints the Purchaser as the undersigned’s attorney-in-fact with
respect to any amendment of, or exercise of any rights under, the Agreement.
Executed Effective as of the date of the Securities Purchase Agreement.
 

          Signature of Spouse                 Name of Spouse

 
 
 
SIGN ABOVE OR BELOW AS APPLICABLE
 
The Purchaser hereby certifies that the Purchaser is not legally married as of
the date of this Agreement.
 

         
Signature of Purchaser

 



--------------------------------------------------------------------------------


 
EXHIBIT A


WARRANT
 

--------------------------------------------------------------------------------


 
EXHIBIT B


FORM OF OPINION OF COUNSEL FOR THE COMPANY


The opinion of Patton Boggs LLP, counsel for the Company (capitalized terms used
herein and not otherwise defined in such opinion shall have the meanings
provided in the Agreement, to which this is an Exhibit), to be delivered
pursuant to Section 2.2(a)(iv) of the Agreement shall be to the effect that:


1.       The Company is validly existing as a corporation in good standing under
the laws of the State of Delaware. The Company is duly qualified to transact
business and is in good standing as a foreign corporation in each jurisdiction
listed on Schedule I hereto (in rendering such opinion, such counsel may state
that its opinion that the Company is qualified to do business is based solely
upon certificates provided by agencies of those states and is limited to the
meaning ascribed to such certificates by such applicable state agency).
 
2.       The Company has all requisite corporate power and authority to own,
lease and operate its properties and to conduct its business as now being
conducted and as described in the Registration Statement and the documents
incorporated therein by reference (the “Incorporated Documents”) and to enter
into and perform its obligations under the Agreement.
 
3.       The authorized capital stock of the Company is as set forth in the
Annual Report on Form 10-KSB for the year ended December 31, 2004 (the “Form
10-KSB”) and, since such date, there has been no change in the authorized
capital stock of the Company. All of the shares of capital stock of the Company
outstanding immediately prior to the issuance of the Shares, and the Shares and
the Warrants, have been duly authorized. All of the shares of capital stock of
the Company outstanding immediately prior to the issuance of the Shares are (and
the Shares upon issuance and payment therefor in accordance with the Agreement
and the Warrants, as applicable will be, ) validly issued, fully paid and
nonassessable, and none of such shares of the Company’s capital stock were (or
in the case of the Shares will be) issued in violation of any preemptive or
other similar right under the Delaware General Corporation Law (the “DGCL”), the
certificate of incorporation or bylaws of the Company, each as amended to date
(together the “Charter Documents”) or, to our knowledge, any other contract,
agreement or instrument to which the Company is a party. At the time the
Registration Statement was filed with the SEC, the Company was eligible to
register the Shares issued in connection with the offering and sale of the
Shares contemplated by the Agreement (the “Offering”) using a registration
statement on Form S-3 promulgated under the Securities Act, and as of the date
hereof, remains eligible to use the Form S-3 Registration Statement. To our
knowledge, except as disclosed in the Registration Statement or in the
Incorporated Documents, there are no restrictions upon the voting or transfer of
any securities of the Company pursuant to the Charter Documents or any agreement
or instrument included as an exhibit to the Registration Statement or the
Incorporated Documents. To our knowledge, and based solely on a review of the
books and records of the Company, except as set forth in Registration Statement
or in the Incorporated Documents, there are no outstanding securities of the
Company convertible into or evidencing the right to purchase or subscribe
 

--------------------------------------------------------------------------------


 
for any shares of capital stock of the Company, and there are no outstanding
options, warrants or other instruments or agreements obligating the Company to
issue any shares of its capital stock or any securities convertible into or
evidencing the right to purchase or subscribe for any shares of such stock. The
Shares conform as to legal matters in all material respects to the descriptions
thereof contained in the Registration Statement. The form of certificate used to
evidence the Shares complies in all material respects with the requirements of
the DGCL, with any applicable requirements of the Charter Documents and the
requirements of the American Stock Exchange.
 
4.       All necessary corporate action has been duly and validly taken by the
Company to authorize the execution, delivery and performance of the Agreement.
The Agreement has been duly executed and delivered by the Company.
 
 
5.       Other than consents and/or waivers already obtained pursuant to the
Rights Agreement, dated April 29, 1999, as amended, between the Company and
American Stock Transfer & Trust Company, as Rights Agent, neither the execution,
delivery and performance of the Agreement by the Company nor the execution,
delivery or performance of any other agreement or instrument entered into or to
be entered into by the Company in connection with the transactions contemplated
by the Agreement will give rise to a right to terminate or accelerate the due
date of any payment due under, or conflict with or result in the breach of any
term or provision of, or constitute a default (or any event which with notice or
lapse of time, or both, would constitute a default) under, or require consent or
waiver under, or result in the execution or imposition of any lien, charge,
claim, security interest or encumbrance upon any properties or assets of the
Company pursuant to the terms of any contract, agreement or other instrument
filed as an exhibit to or described in the Registration Statement or the
Incorporated Documents or any material contract, agreement or instrument to
which the Company is a party and is known to us or violate any provision of the
Charter Documents.
 
6.       No consent, approval, authorization, or order of or filing with any
federal, New York state or Delaware state governmental authority or to our
knowledge, any federal, New York state or Delaware state court is required for
the Company’s execution, delivery or performance of the Agreement, other than
(a) those that have been obtained under the Securities Act, the Exchange Act or
the rules of the American Stock Exchange or the National Association of
Securities Dealers, Inc., and (b) those under state securities or blue sky laws
(as to which we express no opinion).
 
7.       To our knowledge, there is no action, suit, proceeding or other
investigation or inquiry, before any court or before or by any public body or
board pending or threatened against or involving the Company which is required
to be disclosed in the Registration Statement or in the Incorporated Documents
and is not so disclosed and which could reasonably be expected to have a
Material Adverse Effect.
 
8.       The statements in the Registration Statement under the caption
“Description of Common Stock,” “Description of Warrants,” and the statements in
the Form 10-KSB under the caption “Description of Business—Legal Proceedings,”
and in the Registration Statement under Item 14 of Part II insofar as such
statements purport to constitute summaries of legal matters, agreements or
documents referred to therein, fairly summarize the matters, agreements,
documents or proceedings described therein in all material respects. To our
knowledge, there are no contracts, licenses, agreements, leases or documents of
a character which are required to be filed as exhibits to the Registration
Statement or the Incorporated
 
26

--------------------------------------------------------------------------------


 
Documents or to be summarized or described therein which are not so filed,
summarized or described, as applicable.
 
9.       The Registration Statement and each amendment or supplement thereto
filed prior to or on the date hereof, as of their respective dates (except for
the financial statements, notes and schedules and other financial and accounting
data included therein, as to which such counsel expresses no opinion) comply as
to form in all material respects with the applicable requirements of the
Securities Act and the rules promulgated thereunder.
 
10.      Based solely upon the telephonic advice received from such counsel from
the Commission, the Registration Statement has been declared effective by the
Commission under the Securities Act, and to our knowledge, based solely on a
telephone conversation with the Commission, such counsel is not aware of any
stop order suspending the effectiveness of the Registration Statement. Any
required filing of the Prospectus and any supplement thereto pursuant to Rule
424(b) under the Securities Act in connection with the Offering has been made in
the manner and within the time period required by such Rule 424(b).
 
11.      To such counsel’s knowledge, no person or entity has the right, as a
result of the filing or effectiveness of the Registration Statement or the
Offering, pursuant to the terms of any material contract, agreement or
instrument to which the Company is a party or any contract, agreement or other
instrument filed as an exhibit to or described in the Registration Statement or
the Incorporated Documents, to have any securities issued by the Company and
owned by such person or entity registered pursuant to the Securities Act and
included in the Registration Statement or sold in the Offering, except for such
rights as such counsel has been advised by the Company in an officer’s
certificate, have been complied with or waived.
 
12.      The Company is not and, immediately before and after giving effect to
the Offering, will not be an “investment company” within the meaning of the
Investment Company Act of 1940, as amended.
 
In connection with the preparation of the Registration Statement, we have
participated in conferences with directors, officers and other representatives
of the Company, representatives of the Placement Agent, counsel for the
Placement Agent, representatives of the Purchaser, counsel for the Purchaser and
representatives of Reznick Group, P.C., the Company’s independent certified
public accountants, at which conferences the contents of the Registration
Statement and related matters were discussed and, although we have not
independently verified and are not passing upon and do not assume any
responsibility, explicitly or implicitly, for the accuracy, completeness or
fairness of the statements contained in the Registration Statement (except as to
the extent stated, but only to the extent expressly stated, in the first,
fourth, fifth, sixth and seventh sentences of paragraph 3 or the first sentence
of paragraph 8 set forth above), on the basis of the foregoing, relying as to
materiality to a large extent on the representations of officers and other
representatives of the Company, no facts have come to our attention which lead
us to believe that the Registration Statement at the time such Registration
Statement became effective contained an untrue statement of a material fact or
omitted to state a material fact required to be stated therein or necessary to
make the statements therein not misleading, or that the Registration Statement
contained or contains an untrue statement of a material fact or omitted or omits
to state a material fact required to be stated therein or necessary to make the
statements
 
27

--------------------------------------------------------------------------------


 
therein, in the light of the circumstances under which they were made, not
misleading (it being understood that we express no view with respect to (a) the
financial statements, notes and schedules, (b) the other financial and
accounting data or (c) information pertaining to the interpretation and
application of accounting standards and rules in the Registration Statement).
 
 28

--------------------------------------------------------------------------------

 